DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 & 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hara et al. (US PG Pub 2012/0114518; hereafter ‘518) in view of Floch et al. (US Patent 5,858,526; hereafter ‘526).
Claim 1: ‘518 is directed towards a method for forming an antireflective coating on a substrate (¶ 12), comprising:
providing a PVP solution (an adhesive film formed from a solution of PVP and solvent; ¶ 152) and a silica solution consisting of water and a colloidal silica 
depositing the PVP solution directly on a surface of the substrate to form a PVP film in contact with the substrate (¶ 152); and
depositing the silica solution directly on the formed PVP film on the substrate to form a silica film in contact with the PVP film, thereby forming a stack structure having the silica film formed on the PVP film that is, in turn, formed on the substrate, wherein the PVP film is an adhesion promoting layer facilitating deposition of the silica film on the substrate (¶ 152),
wherein the substrate is glass (¶ 152), the PVP film has a refractive index of 1.48 (see lines 22-24, pg 14, Specification), the silica film has a thickness of 1 µm or less (¶ 120) and the PVP film thickness is not limited and preferably up to 100 nm (i.e. the thickness can be greater than 100 nm, ¶ 152).
The PVP/Silica coating of ‘518 is directed towards displays for cellular phones (¶s 2 & 193).
‘518 does not teach the claimed concentrations.
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the concentrations of the PVP and silica in each solution because it is prima facie obvious to optimize concentrations. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
‘518 teaches that the silica film has a thickness of 1 µm or less (¶ 120) and the PVP film thickness is not limited and preferably up to 100 nm (i.e. the thickness can be greater than 100 nm, ¶ 152).
Although the taught range of 1 µm or less is not explicitly the claimed range of about 120-300 nm, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Although the taught range of the PVP film thickness is not limited and preferably up to 100 nm is not explicitly the claimed range of about 200 nm, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
‘526, which is also directed towards coatings for glass for video products (col. 1, lines 25-35), discloses that DI water is a recognized species of water for diluting silica solutions (col. 11, line 61 – col. 12, line 19) and further teaches that glass has an average refractive index of 1.5 (col. 2, lines 1-5).

It would have been obvious to one of ordinary skill in the art at the time of the invention to use a glass substrate with a refractive index of 1.5 as the glass during the process of ‘518 because glass with a refractive index of 1.5 is an art recognized species of glass and would have predictably been suitable for the process.
The combination teaches the claimed invention but fails to explicitly teach that the stack has an average transmittance of greater than about 98% (greater than 78.4%) in the wavelength range of about 450-1100 nm (360-1320 nm). Since the structure and composition of the prior art and the instant application are the same; it is reasonable to presume the average transmittance will be same. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property.  
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim 6: The PVP layer is a water-soluble adhesive film (¶ 152) and the silica solution comprises water as discussed above.
The combination teaches the claimed invention but fails to explicitly teach that the PVP film dissolves in the silica solution of the silica film as the silica film is formed 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
Claim 7: The depositing of step (c) is performed by dipping, spray coating, or roll coating (¶ 89).
The coating of PVP is a wet coating process (¶ 152).
‘518 does not provide a specific method of applying the PVP film.
However, ‘518 does teach that wet coating methods include dipping, spray coating, or roll coating (¶ 89).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the PVP film by dipping, spray coating, or roll coating because they are art recognized methods of applying a wet coating and would have predictably produced the layer as desired.
Claim 8: Coatings are dried (¶ 185).
Claim 9: The drying step is performed at 23ºC (¶ 185).
Claim 10: ‘518 does not teach cleaning the substrate prior to applying the PVP film.

It would have been obvious to one of ordinary skill in the art at the time of the invention to clean the substrate prior to applying the PVP film because it is recognized in the art of coating to perform a cleaning prior to applying said coating.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘518 in view of ‘526 as applied above, and further in view of Troian et al. (US PG Pub 2002/0150683; ‘683).
Claim 11: The combination teaches cleaning the glass substrate by rinsing in a solvent (col. 10, lines 49-55, ‘526).
The combination does not teach cleaning by ultra-sonication.
However, ‘683, discloses that glass can be cleaned by either rinsing with a solvent or ultra-sonication with the solvent (¶ 120).
It would have been obvious to one of ordinary skill in the art at the time of the invention to clean the glass substrate by ultra-sonication instead of rinsing because it is recognized in that ultra-sonication and solvent rinsing are alternative suitable means for cleaning glass.
Claims 15, & 20-31  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Floch et al. (US Patent 5,858,526; hereafter ‘526). As evidenced by Rolland et al. (US PG Pub 2002/0103142; hereafter ‘142).
Claim 15: ‘526 is directed towards a process for forming an antireflective coating on a substrate (title & abstract).

providing solution E which is a polyvinylpyrrolidone (PVP) solution (col. 11, lines 15-61) and solution H which is a silica solution (col. 12, lines 11-19 & col. 11, line 61 – col. 12, line 11), wherein the silica solution contains a colloidal silica solution diluted by deionized water (solution H is made by mixing solutions F & G to form a 1.89 wt% colloidal silica solution diluted with deionized water because solution G is made with deionized water and thus consists of DI water and a colloidal silica solution because “a colloidal silica solution” is open to any ingredients as long as colloidal silica and a solvent are present; see col. 12, lines 8-16);
depositing solution E to form layer E and thus forming a PVP film (col. 12, lines 30-43) thereon; and
depositing solution H to form layer H and thus forming a silica film on the PVP film, thereby forming a stack structure having the silica film formed on the PVP film that is, in turn, formed on the substrate (col. 12, lines 49-54),
in which the substrate can be a glass substrate (col. 7, lines 25-28).
I.e. the structure of ‘526 is substrate|silica film|PVP|silica film|PVP.
The Examiner notes that the PVP film is inherently an adhesion film because it is present and the structure of PVP|silica film is produced and does not instantly delaminate.

The Solution H discussed above taught at col. 11, line 61 – col. 12, line 19 of ‘526 comprises an alcohol.
However, ‘526 also teaches that alkoxysilane-based compounds must be diluted in a dry, aproptic solvent prior to use such as alcohols or tetrahydrofuran (see col. 7, lines 40-50).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use tetrahydrofuran in place of the alcohol used to dilute the solution H during the process because ‘526 teaches that alcohols and tetrahydrofuran are art recognized alternatives for diluting alkoxysilane compounds and thus the use of tetrahydrofuran in place of the alcohol in Solution H would have predictably produced the same results.
The polymer is PVP and the substrate is glass (col. 11, lines 15-61 & col. 7, lines 25-28). The Examiner notes that PVP is a polyamide (as evidenced by ¶224, ‘142)
‘526 teaches the claimed invention but fails to explicitly teach the relative refractive indexes of the substrate and layers. Since the same materials are used; it is reasonable to presume the refractive indexes are the same. Support for said presumption is found in the use of like materials and like processes which would result in the claimed property.  
In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the ‘526 product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the order of mixing the ingredients of the silica solution because it is prima facie obvious change the sequence of adding ingredients. MPEP §2144.04(IV)(C).
The silica solution is comprised of 1.89 wt% of silica in a colloidal form.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
‘526 teaches that the high refractive index layer must have a value higher than 1.6 (col. 7, lines 15-18), and the Examiner notes that the PVP layer of ‘526 is a high refractive layer (col. 11, lines 15-61 & col. 7, lines 25-28).
‘526 does not teach that the PVP layer has a refractive index of 1.2-1.8 (the Examiner notes that substantially equal to 1.5 reads on 1.2-1.8 because the instant application defines substantially approximate as within 20% (see lines 18-20, pg 9, Specification)).
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 20-22: ‘526 further teaches that the PVP layer is crosslinked and the crosslinking is virtually complete (col. 6, lines 1-5).
Thus, it is apparent that ‘526 discloses a structure in which the silica layer is deposited directly on the PVP layer and that the PVP layer is at least non-crosslinked to some extent because it is not disclosed as completely but instead virtually which implies something less than complete.
‘526 further discloses that the silica coating solution is comprised of water and ethanol (col. 11, line 61 – col. 12, line 20).
Thus, ‘526 discloses depositing a silica sol in a polar solvent mixture directly on the PVP layer (PVP is soluble in polar solvents such as water) and thus it is inherent that the silica solutions solvent dissolves some portion of the PVP film upon deposition and the antireflective coating comprises silica nanoparticles adhered on the polymer film on the surface of the substrate (col. 12, lines 3-4 & see col. 10, line 44 – col. 14, line 61).
Claim 23: ‘526 further teaches that the PVP layer is crosslinked and the crosslinking is virtually complete (col. 6, lines 1-5). Thus, ‘526 discloses instances in which the PVP layer is completely crosslinked and not soluble.

‘526 further discloses that the silica coating solution is comprised of water and ethanol (col. 11, line 61 – col. 12, line 20).
Claim 24: The antireflective coating comprises silica nanoparticles adhered on the polymer film on the surface of the substrate (col. 12, lines 3-4 & see col. 10, line 44 – col. 14, line 61).
Claim 25: The PVP solution has a concentration of 0.1-2 wt% PVP (claim 3).
Although the taught range of 0.1-2 wt% is not explicitly the claimed range of 1-20 wt%, it does overlap the claimed range.  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to have incorporated a value within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 26: ‘526 teaches that layer E which is the PVP film can have a thickness of 174 nm (see col. 12, lines 64-67) and that layer H which is the silica film can have a thickness of 115 nm (col. 12, lines 64-67). 
Claim 27: ‘526 teaches that layer E which is the PVP film can have a thickness of 174 nm (see col. 12, lines 64-67) and that layer H which is the silica film can have a thickness of 115 nm (col. 12, lines 64-67).
Claim 28: Coating can be performed by immersion (i.e. dip coating; col. 5, lines 53-56).
Claim 29: The stack is dried to form the antireflective coating on the substrate (col. 12, lines 30-63), wherein the antireflective coating comprises silica nanoparticles adhered on the surface of the substrate (col. 12, lines 3-4).
Claim 30: The coating stack was heated to at least 120ºC (i.e. dried at 120ºC; col. 12, lines 50-58).
Claim 31: Prior to coating, the substrate is cleaned (col. 10, lines 48-58).
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘526 as applied above, and further in view of Troian et al. (US PG Pub 2002/0150683; ‘683).
Claim 32: ‘526 teaches cleaning the glass substrate by rinsing in a solvent (col. 10, lines 49-55).
‘526 does not teach cleaning by ultra-sonication.
However, ‘683, discloses that glass can be cleaned by either rinsing with a solvent or ultrasonication with the solvent (¶ 120).
It would have been obvious to one of ordinary skill in the art at the time of the invention to clean the glass substrate by ultrasonication instead of rinsing because it is recognized in that ultrasonication and solvent rinsing are alternative suitable means for cleaning glass.
Response to Amendment
The Declaration under 37 CFR 1.132 filed 12/18/20 is insufficient to overcome the rejection of claims 1, 6-11, 15, & 20-32 based upon ‘518 & ‘526 as set forth in the last Office action because:  
applicant’s evidence and arguments that 5 wt% of silica is not fully commensurate with the scope of the claims because the examples only use one type/size of silica particle, only provide results for silica layer thicknesses of 100, 120, 140, 160, & 180 nm and do not provide results for thicknesses greater than 180 nm up0 300 nm and results for thickness greater than 300 nm and thus one cannot determine if the concentration is critical;
applicant’s evidence is insufficient to show criticality of 5 wt% silica because there is no evidence of what the effect of a value above 5 wt% is (for example, what effect is obtained at 6 wt%);
it’s not clear based on the results for the thickness of 120, 140, 160, & 180 nm if the average transmittance is an unexpected result or a trend that is observed outside of the range because results for values closer to 300 nm and above have not been presented;
regarding Min Zou’s position that ‘518’s coating liquid requires not only colloidal silica be also metal and other substances and thus does not read on the claimed “silica solution consists of a colloidal silica solution diluted by deionized water”, applicant is advised that the limitation is open to more than just water and silica because the silica solution consists of a solution and a solution is not closed or defined as consisting of only water and silica and thus given that ‘518’s coating solution can be defined as a colloidal silica solution and water wherein the colloidal silica solution comprises water, silica, and other materials it is apparent that the coating solution of ‘518 reads on the claim limitation;
similarly, Min Zou’s argument that the coating solution of ‘526 is not “a silica solution which consists of a colloidal silica solution and water” is not found convincing because the term solution is limited to only silica and a solvent and thus all of the components other than the water required by the limitation can be considered to be present in the colloidal silica solution.
Response to Arguments
Applicant's arguments filed 12/18/20 have been fully considered but they are not persuasive. 
In regards to applicant’s position that silica solutions of ‘518 & ‘526 comprise other compounds than silica and water; applicant is advised that the phrase “the silica solution consists of a colloidal silica solution diluted by deionized water” does not limit the silica solution to only silica and water but instead the recitation of “colloidal silica solution” opens the limitation up to other components as long as the solution comprises colloidal silica & a solvent it may also comprise other colloidal material, solvents, and solutes. Applicant is advised that amending the claims to recite that “the silica solution consists of colloidal silica and water” or “the colloidal silica solution consists of colloidal silica and water” (if supported by the original disclosure) will overcome this interpretation.
In regards to applicant’s argument that ‘518 fails to teach a silica solution consisting of 5 wt% of silica in a colloidal form; as discussed above, it is prima facie obvious to optimize concentrations unless there is evidence that the concentration is critical and in the instant case there is insufficient evidence that the concentration is critical as discussed above.

In regards to applicant’s argument that ‘526 does not teach the claimed refractive indexes as recited in claim 15; the Office does not find this argument convincing because claim 15 recites “the substrate is glass having a refractive index being 1.5” which ‘526 discloses and “the polymer film has a refractive index being equal or substantially approximate to the refractive index of the substrate” which ‘526 renders obvious as discussed above. As noted above, “substantially approximate” is defined as “within 20%” by the Specification and thus requires that the PVP film have a refractive index of 1.2-1.8 and ‘526 discloses that the PVP film has a refractive index of greater than 1.6. Therefore it is apparent that the range taught by ‘526 overlaps the claimed range and thus renders obvious the claimed range. Applicant is advised that amending claim 15 by deleting “and substantially approximate” in reference to the refractive index of the polymer layer will overcome this interpretation.
In regards to applicant’s argument that ‘526 fails to teach a silica solution consisting of 5 wt% of silica in a colloidal form; as discussed above, it is prima facie obvious to optimize concentrations unless there is evidence that the concentration is critical and in the instant case there is insufficient evidence that the concentration is critical as discussed above.
In regards to applicant’s position that ‘526 teaches away from a refractive index of the polymer layer equal to, or less than and substantially approximate to the refractive index being 1.5 of the glass substrate; the Office does not find this convincing substantially approximate to…1.5” based upon applicant’s Specification reads on a range of 1.2-1.8 and thus ‘526 overlaps the range as discussed above. Applicant is advised that amending claim 15 by deleting “and substantially approximate” in reference to the refractive index of the polymer layer will overcome this interpretation.
In regards to applicant’s argument that the Declaration of Min Zou provides evidence that the value of 5 wt% of silica in colloidal form is critical and provides unexpected results; as discussed above, there is insufficient evidence based of unexpected results because the results are not fully commensurate with the scope of the claims and the experimental results do not provide evidence of each entire range and outside of the ranges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/James M Mellott/           Primary Examiner, Art Unit 1712